DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Response to Arguments
Applicant argues the prior art of record does not teach that the distal end is detachable.  See Appeal Brief at 5-7.
Applicant’s argument has been fully considered but it is not persuasive. 
Claim 1 recites, inter alia, “a handle; a surgical tool shaft having a distal end and a proximal end, wherein the proximal end of the surgical tool shaft is connected to the handle; and a plurality of surgical tool tips detachably connectable to the distal end of the shaft.”
As shown below, Ramstein teaches a handle (12) and a surgical tool shaft (14).  Ramstein also teaches a plurality of surgical tool tips (16) detachably connectable to the distal end of the shaft (14).

    PNG
    media_image1.png
    887
    480
    media_image1.png
    Greyscale

	Importantly, the interface portion 14 disclosed by Ramstein is construed as a shaft.  The term “shaft” is typically defined as a mechanical element for the transfer of power or movement.1  Ramstein teaches interface portion 14 is designed to transfer mechanical power by enabling mechanical translation.  See, e.g., [0028] (“. . . interface portion 14 is an electromechanical interface device designed to enable mechanical translation and electrical communication between handle portion 12 and distal portion 16.”) (emphasis added).  So, because it transfers mechanical power, Ramstein’s interface portion 14 is properly construed as a shaft.  
Indeed, Ramstein describes portions of interface portion 14 as a shaft.  See, e.g., [0027] (“. . . interface portion 14 includes a substrate 18 containing any suitable material for providing support for the other elements. . . . substrate 18 is formed having a hollow cylindrical shaft . . .) (emphasis added).  See also Figs. 2A and 2B, reproduced below.

    PNG
    media_image2.png
    901
    478
    media_image2.png
    Greyscale

Appellant’s argument is based on the flawed assumption that only the elongated portion of distal portion 16 can be construed as a shaft.  See, e.g., Appeal Brief at 7 (“Nothing in Ramstein teaches or suggest that the tip or end piece of the ‘distal portion 16’ is separable or detachable from what appears to be illustrated as a shaft element . . .).  However, such an assumption is flawed not only as a definitional matter but also as a textual matter—it is contrary to the plain meaning of the term “shaft” and also contrary to the text of the Ramstein reference, as discussed above.  
Moreover, that the elongated portion of distal portion 16 is not the only shaft taught by Ramstein is evidenced further by the fact that Ramstein always refers to the elongated portion as “a shaft of distal portion 16” (rather than simply as the “shaft”).  See, e.g., [0032], [0037]. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramstein et al. (US 20100016855 A1, January 21, 2010) (hereinafter “Ramstein”) in view of Allen et al. (US 20130304059 A1, November 14, 2013) (hereinafter “Allen”).
Regarding claim 1, Ramstein teaches a surgical tool system comprising: a handle (12, Fig 1), a surgical tool shaft (14, Fig. 1) having a distal end and a proximal end, wherein the proximal end of the surgical tool shaft is connected to the handle (12, Fig. 1); and a plurality of surgical tool tips (construed as 16, Fig. 1) detachably connectable to the distal end of the shaft; wherein the surgical tool shaft includes a low power electrical interface (22, Fig. 2A), a high power electrical interface (20, Fig. 1A), and a mechanical interface (e.g., 30, Fig. 2A).  See, e.g., [0016], [0019], [0026], [0027] and Figs. 1, 2A.
As discussed above (Response to Arguments incorporated by reference herein), Ramstein teaches “a handle; a surgical tool shaft having a distal end and a proximal end, wherein the proximal end of the surgical tool shaft is connected to the handle; and a plurality of surgical tool tips detachably connectable to the distal end of the shaft.”
Ramstein does not explicitly teach wherein at least some of the surgical tool tips have electrical motors which connect to the high power electrical interface.  Allen teaches wherein at least some of the surgical tool tips have electrical motors (e.g., 116, 118, Fig. 5A).  See, e.g., [0037].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Allen with the teachings of Ramstein such that wherein at least some of the surgical tool tips have electrical motors which connect to the high power electrical interface in order to easily actuate various end effectors (e.g., drills, saws).  
Regarding claim 2, Ramstein teaches a surgical tool system wherein at least some of the surgical tool tips have sensors which connect to the low power electrical interface.  See, e.g., [0016], [0027] and Fig. 2A.
Regarding claims 3 and 5, Ramstein teaches a surgical tool system wherein at least some of the surgical tool tips have cameras which connect to the low power electrical interface (as recited in claim 3); wherein the electrical motors are connected to cameras for adjusting focus or magnification (as recited in claim 5).  See, e.g., [0003].  Official Notice is given that cameras typically have electrical motors that adjust focus and magnification.
Regarding claim 4, Ramstein teaches a surgical tool system wherein at least some of the surgical tool tips have electrodes which connect to the high power electrical interface.  See, e.g., [0016], [0027] and Fig. 2A.
Regarding claims 6-8, Ramstein teaches a surgical tool system wherein the mechanical interface provides linear actuation (as recited in claim 6); wherein the mechanical interface provides rotational actuation (as recited in claim 7); wherein the mechanical interface provides both rotational and linear actuation (as recited in claim 8).  See, e.g., [0022]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramstein in view of Allen, as applied to claim 1, and further in view of Solingen (US 20020107533 A1, August 8, 2002).
Regarding claims 9-11, Ramstein teaches a surgical tool system, except wherein the mechanical interface includes a lock mechanism.  However, Ramstein teaches that the surgical tool may be a clamp.  See, e.g., [0026].  Solingen teaches a surgical clamp comprising a distal end of the tool shaft includes a surface feature which mates with a lock mechanism on the tool tip; and wherein the surface feature comprises a pawl.  See, e.g., [0030] (“the push-pull rod could be configured as a ratchet rack and a pawl provided within the mechanism, in which case actuation of the jaws would be effected by axial displacement of an actuator. Other arrangements are also possible.”).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Solingen with the teachings of Ramstein such that the distal end of the tool shaft includes a surface feature which mates with a lock mechanism on the tool tip (as recited in claim 9); wherein the surface feature is configured to rotate the shaft relative to the tool tip to release the tool tip from a holding member (as recited in claim 10); wherein the surface feature comprises a pawl in order to securely lock the surgical clamp (as recited in claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        




    
        
            
    

    
        1 For example, Collins Dictionary defines the term “shaft” as “a rod that turns around continually in order to transfer movement in the machine.”  See https://www.collinsdictionary.com/us/dictionary/english/shaft.